Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 12/27/2019 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR100408304 B1 (hereinafter KR304).
As to claims 1, 13, KR304 discloses an information processing apparatus (Fig 3, 20) comprising: 
an interface (Fig 3, 12) configured to perform power delivery and communication with an external apparatus; 
a convert device configured to convert a voltage of input power (Fig 3, VBUS) that is supplied from the external apparatus (Fig 3, 10) through the interface, the convert device including: 
a first convert device (Fig 3, 312) having first conversion efficiency (VL2); and 
a second convert device (Fig 3, 314) having second conversion efficiency (VL1) different from the first conversion efficiency; 
a processing device (Fig 3, 200) configured to operate by using power converted by the convert device; and 
a controller (Fig 3, 230) configured to switch a conversion state between: 
a first conversion state of converting (Fig 3, VL2), by the first convert device (Fig 3, 312), the input power (Fig 3, VBUS) supplied from the external apparatus through the interface (Fig 3, 12) and supplying the converted input power to the processing device; and 
a second conversion state of converting (Fig 3, VL1), by the second convert device (Fig 3, 314), the input power (Fig 3, VBUS) supplied from the external apparatus through the interface (Fig 3, 12) and supplying the converted input power to the processing device (see Figs 3 & 4, parags [0058-0067]).
As to claim 4, KR304 discloses the information processing apparatus according to claim 1, wherein the controller is configured to: in response to determining that conversion efficiency by the convert device (Fig 3, 312, 314) improves by switching the conversion state between the first conversion state (VL2) and the second conversion state (VL1) without changing an amount of power of the input power supplied from the external apparatus (Fig 3, VBUS is not changing), switch the conversion state between the first conversion state and the second conversion state (parags [0058-0067]).
As to claim 7, KR304 discloses the information processing apparatus according to claim 1, wherein the interface (Fig 3, 12, USB) is configured to perform power delivery and communication by connection compatible with a USB (Universal Serial Bus) standard.
As to claim 8, KR304 discloses the information processing apparatus according to claim 1, wherein the first convert device includes at least one of a linear regulator and a DC-DC converter (Fig 3, 312).
As to claim 9, KR304 discloses the information processing apparatus according to claim 1, wherein the second convert device is a DC-DC converter (Fig 3, 314).
As to claim 10, KR304 discloses the information processing apparatus according to claim 1, wherein the processing device includes at least one of a CPU and a sensor (Fig 2, 240, 250).
As to claims 16 and 19, these claims are different with claim 1 is that they disclose a non-transitory computer-readable storage medium storing a set of program instructions. KR304 discloses a SMPS function unit 200 and control unit 230 that require a storage medium to store instructions for them to execute. Therefore, claims 16 and 19 are rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 2-3, 5-6, 11-12, 14-15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        May 5, 2022